THE THIRTEENTH COURT OF APPEALS

                                    13-17-00508-CV


     Judith Ann Neuse and all Occupants of 2115 Ichabod Ln, Edinburg, TX 78539
                                          v.
                              Nationstar Mortgage, LLC


                                   On Appeal from the
                   County Court at Law No. 8 of Hidalgo County, Texas
                            Trial Cause No. CL-16-0223-H


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Russel Glenn Neuse, although he is exempt from payment due to his inability

to pay costs.

      We further order this decision certified below for observance.

October 18, 2018